Exhibit 10.1


SECOND AMENDMENT TO CREDIT AGREEMENT
THIS SECOND AMENDMENT TO CREDIT AGREEMENT, dated as of May 11, 2020 (this
“Amendment”), is entered into among ALBEMARLE CORPORATION, a Virginia
corporation (the “Company”), ALBEMARLE EUROPE SRL, a limited liability company
organized under the laws of Belgium (“société à responsabilité limitée”)
(“Albemarle Europe”, and together with the Company and any other Subsidiary of
the Company party hereto pursuant to Section 2.14, collectively, the
“Borrowers”), the Lenders party hereto, and BANK OF AMERICA, N.A., as
Administrative Agent for the Lenders (in such capacity, the “Administrative
Agent”). Capitalized terms used herein and not otherwise defined shall have the
meanings ascribed thereto in the Credit Agreement (as defined below and as
amended by this Amendment).
RECITALS
WHEREAS, the Borrowers, the Lenders and the Administrative Agent are parties to
that certain Credit Agreement, dated as of June 21, 2018 (as amended by that
certain First Amendment to Credit Agreement, dated as of August 14, 2019, the
“Credit Agreement”);
WHEREAS, the Company has requested certain amendments to the Credit Agreement;
and
WHEREAS, the parties hereto have agreed to amend the Credit Agreement as
provided herein.
NOW, THEREFORE, in consideration of the agreements contained herein, and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:
AGREEMENT
1.    Amendments.
(a)    Section 1.01.
(i)    The following definitions in Section 1.01 of the Credit Agreement are
hereby amended to read as follows:
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.
“Bail-In Legislation” means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing Law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule and (b) with respect to the United Kingdom, Part I of the United
Kingdom Banking Act 2009 (as amended from time to time) and any other Law
applicable in the United Kingdom relating to the resolution of unsound or
failing banks, investment firms or other financial institutions or their
affiliates (other than through liquidation, administration or other insolvency
proceedings).
“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) the difference of (i) Consolidated Funded Debt as of such date minus


1



--------------------------------------------------------------------------------




(ii) Unrestricted Cash as of such date to (b) Consolidated EBITDA for the period
of the four fiscal quarters ending on such date.
“Securitization Transaction” means any financing or factoring transaction (or
series of such transactions) that has been or may be entered into by a member of
the Consolidated Group pursuant to which such member of the Consolidated Group
may sell, convey or otherwise transfer, or may grant a security interest in, any
accounts receivable, payment intangibles, notes receivable, rights to future
lease payments or residuals or other similar rights to payment to a special
purpose Subsidiary or Affiliate of such Person.
“Write-Down and Conversion Powers” means (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.
(ii)    The following new definitions are hereby added to Section 1.01 of the
Credit Agreement in the appropriate alphabetical order to read as follows:
“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
UK Financial Institution.
“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.
“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person subject to IFPRU 11.6 of
the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.
“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.
“Unrestricted Cash” means, at any time, cash and cash equivalents owned at such
time by any member of the Consolidated Group, determined on a consolidated basis
in accordance with GAAP; provided that such cash and cash equivalents do not
appear (and in accordance with GAAP would not be required to


2



--------------------------------------------------------------------------------




appear) as “restricted” on the consolidated balance sheet of the Consolidated
Group prepared as of such time in accordance with GAAP.
(b)    Section 6.21. Section 6.21 of the Credit Agreement is hereby amended to
read as follows:
6.21    Affected Financial Institutions.
No Borrower is an Affected Financial Institution.
(c)    Section 8.01. Section 8.01(dd) of the Credit Agreement is hereby amended
to read as follows:
(dd)    Liens other than those referred to in subparagraphs (a) through (cc)
above, provided, however, that the aggregate principal amount of obligations
secured by such Liens plus the aggregate principal amount of unsecured
Indebtedness of Subsidiaries of the Company outstanding pursuant to Section
8.07(g) does not exceed (i) as of any date before May 11, 2020, 30%, (ii) as of
any date from and including May 11, 2020 through and including December 31,
2021, 24%, or (iii) as of any date thereafter, 30%, in each case, of
Consolidated Net Tangible Assets as appearing in the latest balance sheet
delivered pursuant to Section 7.01.
(d)    Section 8.06. Section 8.06 of the Credit Agreement is hereby amended to
read as follows:
8.06    Financial Covenant.
Permit the Consolidated Leverage Ratio as of the end of any fiscal quarter of
the Company to be greater than: (a) with respect to the fiscal quarter ending
June 30, 2020, 4.00 to 1.0, (b) with respect to the fiscal quarters ending
September 30, 2020 through September 30, 2021, 4.50 to 1.0, (c) with respect to
the fiscal quarter ending December 30, 2021, 4.00 to 1.0 and (d) with respect to
the fiscal quarters ending thereafter, 3.50 to 1.0; provided, that, upon
consummation of an Acquisition after March 31, 2022 where the consideration
includes cash proceeds from the issuance of Funded Debt in excess of
$500,000,000, the otherwise applicable maximum Consolidated Leverage Ratio, at
the election of the Company (with prior written notice to the Administrative
Agent), shall increase by 0.50:1.00 for four consecutive fiscal quarters
beginning with the fiscal quarter in which such Acquisition occurs (the
“Adjustment Period”). After any such Acquisition that results in an Adjustment
Period, there must be at least two fiscal quarters subsequent to the end of the
Adjustment Period before the Company shall be permitted to elect another
Adjustment Period. The Company shall be permitted to request no more than two
Adjustment Periods during the term of this Agreement; provided, however, in
connection with each extension of the Maturity Date pursuant to Section 2.15,
the Company shall have the right to request an additional Adjustment Period.
(e)    Section 8.07. Section 8.07(g) of the Credit Agreement is hereby amended
to read as follows:
(g)    other Indebtedness, provided that the aggregate outstanding principal
amount of such Indebtedness shall not exceed the difference between (i)(A) as of
any date


3



--------------------------------------------------------------------------------




before May 11, 2020, 30%, (B) as of any date from and including May 11, 2020
through and including December 31, 2021, 24%, or (C) as of any date thereafter,
30%, in each case, of Consolidated Net Tangible Assets as appearing in the
latest balance sheet delivered pursuant to Section 7.01 minus (ii) the aggregate
outstanding principal amount of Indebtedness of the Company secured by Liens
permitted by Section 8.01(dd).
(f)    Section 11.24. Section 11.24 of the Credit Agreement is hereby amended to
read as follows:
11.24    Acknowledgment and Consent to Bail-In of Affected Financial
Institutions.
Solely to the extent any Lender or L/C Issuer that is an Affected Financial
Institution is a party to this Agreement and notwithstanding anything to the
contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or L/C Issuer that is an Affected Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the Write-Down and Conversion Powers of the applicable Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:
(a)    the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender or L/C Issuer that is an Affected Financial
Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such Affected Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of the applicable Resolution
Authority.
2.    Effectiveness; Conditions Precedent. This Amendment shall be and become
effective as of date hereof when all of the conditions set forth in this Section
2 shall have been satisfied.
(a)    Execution of Counterparts of Amendment. The Administrative Agent shall
have received counterparts of this Amendment, which collectively shall have been
duly executed on behalf of each of the Borrowers, the Administrative Agent and
the Required Lenders.


4



--------------------------------------------------------------------------------




(b)    Lender/Arranger Fees. The Company shall have paid all agreed arrangement
fees and consent fees to each Lender executing this Amendment and BofA
Securities, Inc., as applicable.
3.    Expenses. The Borrowers agree to reimburse the Administrative Agent for
all reasonable documented out-of-pocket costs and expenses of the Administrative
Agent in connection with the preparation, execution and delivery of this
Amendment, including without limitation the reasonable documented fees and
expenses of Moore & Van Allen PLLC.
4.    Ratification. Each Borrower acknowledges and consents to the terms set
forth herein and agrees that this Amendment does not impair, reduce or limit any
of its obligations under the Loan Documents, as amended hereby. This Amendment
is a Loan Document.
5.    Authority/Enforceability. Each Borrower represents and warrants as
follows:
(a)    It has taken all necessary action to authorize the execution, delivery
and performance of this Amendment.
(b)    This Amendment has been duly executed and delivered by such Borrower and
constitutes its legal, valid and binding obligations, enforceable in accordance
with its terms, except as such enforceability may be subject to (i) applicable
Debtor Relief Laws, (ii) fraudulent transfer or conveyance laws, and (iii)
general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).
(c)    No consent, approval, authorization or order of, or filing, registration
or qualification with, any court or Governmental Authority or third party is
required in connection with the execution, delivery or performance by such
Borrower of this Amendment, except for those the failure to obtain, occur or
make would not reasonably be expected to have a Material Adverse Effect.
(d)    The execution and delivery of this Amendment does not (i) violate,
contravene or conflict with any provision of its Organization Documents or (ii)
violate, contravene or conflict with any Laws applicable to it, except in the
case of clause (ii), to the extent that it would not reasonably be expected to
have a Material Adverse Effect.
6.    Representations and Warranties of the Borrowers. Each Borrower represents
and warrants to the Lenders that after giving effect to this Amendment (a) the
representations and warranties set forth in Article VI of the Credit Agreement
are true and correct in all material respects as of the date hereof unless they
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date, and (b) no Default
exists.
7.    Counterparts/Telecopy. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of
executed counterparts of this Amendment by telecopy or other secure electronic
format (.pdf) shall be effective as an original.
8.    GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK.


5



--------------------------------------------------------------------------------




9.    Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.
10.    Headings. The headings of the sections hereof are provided for
convenience only and shall not in any way affect the meaning or construction of
any provision of this Amendment.
11.    Severability. If any provision of this Amendment is held to be illegal,
invalid or unenforceable, (a) the legality, validity and enforceability of the
remaining provisions of this Amendment shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
[remainder of page intentionally left blank]






6



--------------------------------------------------------------------------------





Each of the parties hereto has caused a counterpart of this Amendment to be duly
executed and delivered as of the date first above written.


BORROWERS:                    ALBEMARLE CORPORATION,
a Virginia corporation
By:    /s/ Karen G. Narwold        
Name:    Karen G. Narwold
Title:
Executive Vice President, Chief Administrative Officer and Corporate Secretary



ALBEMARLE EUROPE SRL,
a limited liability company organized under the laws of Belgium


By:    /s/ Karen G. Narwold        
Name: Karen G. Narwold
Title:    Director






ALBEMARLE CORPORATION
SECOND AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------




ADMINISTRATIVE AGENT:
BANK OF AMERICA, N.A.,

as Administrative Agent
By:__/s/ Ronaldo Naval_____________
Name: Ronaldo Naval
Title: Vice President




ALBEMARLE CORPORATION
SECOND AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------




LENDERS:        BANK OF AMERICA, N.A.,
        as a Lender, L/C Issuer and Swing Line Lender
By:__/s/ Mukesh Singh            
        Name: Mukesh Singh
        Title: Director
JPMORGAN CHASE BANK, N.A.,
as a Lender
By:__/s/ Peter S. Predun            
Name: Peter S. Predun    
Title: Executive Director
WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender


By:__/s/ Nathan R. Rantala            
Name: Nathan R. Rantala
Title: Managing Director
MUFG Bank, LTD., as a Lender
(FKA The Bank of Tokyo-Mitsubishi UFJ, Ltd.)


By:__/s/ Mark Maloney            
Name: Mark Maloney
Title: Authorized Signatory


MIZUHO BANK, LTD.,
as a Lender


By:__/s/ Donna DeMagistris            
Name: Donna DeMagistris
Title: Executive Director




ALBEMARLE CORPORATION
SECOND AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------




HSBC BANK USA, NATIONAL ASSOCIATION,
as a Lender
By:__/s/ Peggy Yip            
Name: Peggy Yip
Title: Vice President
SUMITOMO MITSUI BANKING CORPORATION,
as a Lender
By:__/s/ Jun Ashley            
Name: Jun Ashley
Title: Director
U.S. BANK NATIONAL ASSOCIATION,
as a Lender
By:__/s/ Mark Irey            
Name: Mark Irey
Title: Vice President
THE NORTHERN TRUST COMPANY,
as a Lender
By:__/s/ Andrew D. Holtz            
Name: Andrew D. Holtz
Title: Senior Vice President
SANTANDER BANK, N.A.,
as a Lender
By:__/s/ Carolina Gutierrez            
Name: Carolina Gutierrez
Title: Vice President
By:__/s/ Zara Kamal            
Name: Zara Kamal
Title: Vice President
TRUIST BANK,
as a Lender
By:__/s/ Max N Greer III            
Name: Max N Greer III
Title: Senior Vice President




ALBEMARLE CORPORATION
SECOND AMENDMENT TO CREDIT AGREEMENT

